Judgment unanimously affirmed. Memorandum: Defendant sought new counsel based on the conclusory assertion that counsel was not working for him. Because that assertion was insufficient to constitute good cause for a substitution (see, People v Sides, 75 NY2d 822, 825; see also, People v Rodriguez, 166 AD2d 903, lv denied 77 NY2d 910), County Court was not required to make further inquiry into defendant’s request (see, People v Batista, 191 AD2d 317; People v Jones, 182 AD2d 708, 709, lv denied 80 NY2d 905). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Robbery, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Boomer and Boehm, JJ.